                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 ROBERT MAILLET,                      )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:17-cv-00244-MR
                                      )             1:14-cr-00004-MR-DLH
                 vs.                  )
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 20, 2020 Memorandum of Decision and Order.

                                               April 20, 2020




         Case 1:17-cv-00244-MR Document 18 Filed 04/20/20 Page 1 of 1
